                                      Case 5:19-cv-00795-ODW-AGR Document 14 Filed 05/10/19 Page 1 of 1 Page ID #:153




                                       1   EDWARD YUN (SBN 258245)
                                           SEVAHN SIMONIAN (SBN 301881)
                                       2   YUN & SIMONIAN, PC
                                           11175 Santa Monica Blvd., Suite 420
                                       3   Los Angeles, California 90025
                                           Telephone Number: (310) 954-0823
                                       4   Fax Number: (310) 954-0824
                                           edward@yslegal.com
                                       5   sevahn@yslegal.com
                                       6
                                           Attorneys for Plaintiff ELAINE KING
                                       7
                                       8                        UNITED STATES DISTRICT COURT
                                       9                      CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                                                                        Case Number: 5:19-CV-00795
                                      11
11175 SANTA MONICA BLVD., SUITE 420




                                           ELAINE KINE
                                      12                                                PLAINTIFF ELAINE KING’S
       LOS ANGELES, CA 90025
       YUN & SIMONIAN, PC




                                      13        Plaintiff,                              DEMAND FOR JURY TRIAL

                                      14        v.
                                      15
                                           RAPID RESPONSE MONITORING
                                      16   SERVICES, INC., and DOES 1 to 100,
                                      17   inclusive,
                                      18
                                                Defendants.
                                      19
                                      20
                                      21       Plaintiff Elaine King hereby demands a jury trial in the above-captioned matter.
                                      22
                                      23   DATED: May 10, 2019                       Respectfully Submitted,
                                      24                                             YUN & SIMONIAN, PC

                                      25
                                      26                                          By:    /s/ Edward Yun _____
                                                                                    Edward Yun
                                      27                                            Sevahn Simonian
                                      28                                            Attorneys for Plaintiff Elaine King

                                                                                   1
                                                                          DEMAND FOR JURY TRIAL
